65DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 14 has been additionally amended according to an Examiner-Initiated interview held on 07/18/2022 to allow an Examiner’s Amendment to dependency issues. 
A Corrected Notice of Allowance has been presented in order to fix the dependency issues in the Notice of Allowance filed on 06/24/2022. Claim 14 incorrectly depends on canceled claim 11. The dependency issues are addressed by Examiner’s amendments, permission was granted to the Examiner by Attorney Brian Van Osdol during Examiner-Initiated interview held on 07/18/2022. 
Claims 1, 4-10, and 12-22 are still presented for examination.

Amendment
The present Office Action is based upon the original patent application filed on 01/03/2019 as modified by the amendment filed on 07/18/2022 and by Examiner’s Amendment.

Examiner's Amendment
Authorization for this examiner’s amendment was given in a communication with Attorney Brian Van Osdol on 07/18/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claim 14 is additionally Amended by Examiner’s Amendment as Follows ---

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Attorney Brian Van Osdol on 07/18/2022. The Examiner's amendment includes amending the claims to ensure proper dependency.

The application has been amended as follows: 
IN THE CLAIMS:

14.	(Currently Amended by Examiner’s Amendment) The method of claim 1, further comprising tracking content delivery response to the digital message and crediting a marketing account of the selected content according to content delivery response.



Allowable Subject Matter
Claims 1, 4-10, and 12-22 are allowed. See Notice of Allowance filed on 06/24/2022.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
July 19, 2022